              Case 4:19-mj-70677-MAG Document 67 Filed 12/18/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   KERRY A. MONACO (NYBN 4712360)
 5 Trial Attorney, U.S. Department of Justice

 6 MAUREEN C. BESSETTE (CABN 165775)
   Assistant United States Attorney
 7

 8          1301 Clay Street, Suite 340S
            Oakland, California 94612
 9          Telephone: (510) 637-3680
            Fax: (510) 637-3724
10          Maureen.bessette@usdoj.gov
11
     Attorneys for United States of America
12
                                    UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                              OAKLAND DIVISION
15

16   IN THE MATTER OF THE EXTRADITION               ) CASE NO. 4:19-MJ-70677
     OF DONALD KOLLMAR                              )
17                                                  ) NOTICE OF ATTORNEY APPEARANCE
                                                    )
18                                                  )
                                                    )
19                                                  )

20          Please take notice that, as of December 18, 2019, the Trial Attorney whose name, address,

21 telephone number, and e-mail address are listed below is assigned to be additional counsel for the

22 government:

23          KERRY A. MONACO (NY Bar 4712360)
24          Trial Attorney
            Office of International Affairs
25          Criminal Division
            U.S. Department of Justice
26          1301 New York Avenue NW
            Washington, DC 20530
27
            Kerry.Monaco2@usdoj.gov
28
     NOTICE OF ATTORNEY APPEARANCE
     CASE NO. 4:19-MJ-70677
                                                       1
              Case 4:19-mj-70677-MAG Document 67 Filed 12/18/19 Page 2 of 2




 1          Accordingly, the United States of America respectfully requests the Clerk to update the docket

 2 sheet and other Court records so as to reflect that all future ECF filings, notices, correspondence,

 3
     pleadings, orders, and communications from the Court will also be directed to Trial Attorney Kerry A.
 4
     Monaco per the above contact information.
 5

 6 DATED: December 18, 2019                                      Respectfully submitted,
 7
                                                                 DAVID L. ANDERSON
 8                                                               United States Attorney

 9                                                               /s/ Kerry A. Monaco
                                                                 KERRY A. MONACO
10                                                               Trial Attorney, U.S. Department of Justice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF ATTORNEY APPEARANCE
     CASE NO. 4:19-MJ-70677
                                                         2
